Case 2:21-cv-00284-ODW-PVC Document 7 Filed 04/19/21 Page 1 of 2 Page ID #:46

                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

 Case No.        CV 21-0284 ODW (PVC)                                    Date: April 19, 2021
 Title           Dennis Dale Catchings v. Jacqueline Seabrooks, et al.




 Present: The Honorable Pedro V. Castillo, United States Magistrate Judge


                  Marlene Ramirez                                          None
                   Deputy Clerk                                   Court Reporter / Recorder

         Attorneys Present for Plaintiff:                 Attorneys Present for Defendants:
                     None                                               None

 PROCEEDINGS: [IN CHAMBERS] ORDER TO SHOW CAUSE WHY THE
              MAGISTRATE JUDGE SHOULD NOT RECOMMEND THAT
              THIS ACTION BE DISMISSED FOR FAILURE TO
              PROSECUTE

        On December 30, 2020, Plaintiff Dennis Dale Catchings, a California state
 prisoner proceeding pro se, constructively filed a civil rights complaint pursuant to 42
 U.S.C. § 1983. (“Complaint,” Dkt. No. 1). On March 3, 2021, the Court issued a
 Memorandum and Order Dismissing Complaint with Leave to Amend due to various
 pleading defects. (“ODLA,” Dkt. No. 6).

         Pursuant to the OSC, Plaintiff was required to file either an amended complaint or
 a notice of intention to stand on defective complaint by April 2, 2021 if he still wished to
 pursue this action. (See id. at 22). The Court expressly warned Plaintiff that the failure
 to file either an amended complaint or a notice of intention to stand on defective
 complaint by the Court’s deadline would result in a recommendation that this action be
 dismissed with prejudice for failure to prosecute. (See id. at 22-23). The deadline has
 expired and Plaintiff has failed to file either document; nor has he requested an extension
 of time in which to do so.




 CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 2
Case 2:21-cv-00284-ODW-PVC Document 7 Filed 04/19/21 Page 2 of 2 Page ID #:47

                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

 Case No.        CV 21-0284 ODW (PVC)                             Date: April 19, 2021
 Title           Dennis Dale Catchings v. Jacqueline Seabrooks, et al.


         Accordingly, Plaintiff is ORDERED TO SHOW CAUSE, within twenty-one (21)
 days of the date of this Order, why the Magistrate Judge should not recommend that this
 action be dismissed with prejudice for failure to prosecute. Plaintiff may discharge this
 Order by filing either: (1) a First Amended Complaint, curing the deficiencies of the
 initial Complaint; (2) a Notice of Intention to Stand on Defective Complaint; or (3) a
 declaration under penalty of perjury stating why he is unable to do so.

         If Plaintiff no longer wishes to pursue his claims, he may request a voluntary
 dismissal of this action pursuant to Federal Rule of Civil Procedure 41(a). A Notice of
 Dismissal form is attached for Plaintiff’s convenience. Plaintiff is again warned that
 the failure to timely file a response to this Order will result in a recommendation that this
 action be dismissed with prejudice for failure to prosecute and obey court orders pursuant
 to Federal Rule of Civil Procedure 41(b).

        The Clerk of the Court is directed to serve a copy of this Order upon Plaintiff at
 his address of record.

         IT IS SO ORDERED.




                                                                                           00:00
                                                                  Initials of Preparer      mr



 CV-90 (03/15)                          Civil Minutes – General                          Page 2 of 2
